Citation Nr: 1703786	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO. 11-15 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had honorable service on active duty in the U.S. Army from February 1979 to September 1992, as well as subsequent Army National Guard and Reserves service with active duty for training (ACDUTRA) periods, and active duty from February 2001 to July 23, 2003. The Veteran had another active duty period from July 24, 2003, to May 2005; however, that period is not considered honorable for the purposes of Department of Veterans Affairs (VA) gratuitous benefits. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the VA Regional Office (RO) in Salt Lake City, Utah. The Veteran testified at a Board hearing via videoconference in November 2011, and the Board remanded this matter for development in March 2014. 

The Veteran submitted a letter in October 2014, after the last Supplemental Statement of the Case, along with a waiver of review by the agency of original jurisdiction; thus, the Board may review any new evidence in that statement in the first instance. The prior remand directive was completed, there is no argument or indication of any necessary development, and the case is ready for a decision.


FINDINGS OF FACT

The Veteran's back disability did not have its onset during active service, it did not first manifest to a compensable degree within one year after active duty, and it was not otherwise directly incurred in or aggravated by any incident in active service.


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met. 38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1111, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Contentions

The Veteran asserts that he developed a back disability due to active service. He reports that his initial injury occurred during active duty in 1979 while stationed in Korea, that he had off and on back pain after that time with repeated muscle strains during his active duty through 1992, and that his back disability was aggravated by an injury during ACDUTRA in October 2000, resulting in back surgeries in 2001 and subsequently. See, e.g., November 2011 hearing transcript, October 2014 letter. 

The Veteran has a current disability diagnosed as degenerative disc disease of the lumbar spine, status post fusion at L5-S1 and L4-5, and possible L5 radiculopathy bilaterally to the lower extremities. See, e.g., April 2011 VA examination. There is conflicting evidence as to the remaining elements of his claim, as discussed below. 

II. Procedural Duties

VA has satisfied its duties to notify and assist the Veteran in connection with his claim, including through actions in compliance with the prior Board remand directives. In particular, VA provided adequate notice as to the requirements for his claim via an August 2007 letter prior to initial adjudication. During the 2011 Board hearing, the undersigned also explained the requirements and asked questions to assist in obtaining missing records and potentially helpful evidence. The Veteran and his representative also indicated actual knowledge of the requirements through questioning and testimony as to the nature and timing of his injuries and symptoms. 

VA provided assistance by obtaining available Army, National Guard, and Reserve service records, as well as all identified and available private treatment records concerning his back condition. The Veteran has not reported any VA treatment, and a 2007 search for VA records was negative. As discussed below, to the extent that any potentially relevant records have not been obtained, they are not necessary for a fair adjudication, or the Veteran has not provided sufficient information for VA to assist in obtaining them. VA also afforded the Veteran a VA examination and medical opinion as to the etiology of his current disability, and there is no argument or indication that a further medical opinion is needed. Instead, a further remand of this matter would only result in unnecessary delay with no benefit to the Veteran. 

Indeed, neither the Veteran nor his representative has raised any argument of defects or resulting prejudice in the notice or assistance provided for the Veteran's claim, including but not limited to during his Board hearing and regarding the prior remand directives. Thus, no further discussion of VA's duties to notify and assist is required, and no further development action is necessary for a fair adjudication. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, (U.S. Oct. 3, 2016) (holding that, under the principle of issue exhaustion and the balancing test of VA's institutional interests versus an appellant's interests, "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1360-61 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board). 

III. Merits of the Claim

Direct service connection will be granted for a disability resulting from a disease or injury incurred during or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Where a disease is first diagnosed after service, service connection will be granted when all of the evidence establishes that the disease was incurred during active service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

"Active service" includes active duty, a period of active duty training (ACDUTRA) in which the individual was disabled from a disease or injury incurred or aggravated in the line of duty, and a period of inactive duty training (INACDUTRA) in which the individual was disabled from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304. 

Direct service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury in active service. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010). 

For veterans with 90 days or more of continuous active service, VA will presume that arthritis and organic disease of the nervous system, as well as other listed chronic diseases, were incurred during service if they manifested compensable symptoms within one year after active duty, even if there was no evidence of the disease during service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a). A diagnosis of the disease is not needed during the presumptive period, but there must have been characteristic manifestations to the required degree during that time. 38 C.F.R. § 3.307(c). The "nexus" element for a listed chronic disease may be established by competent medical or lay evidence of continuous symptomatology. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013). 

For musculoskeletal conditions, painful or limited motion may establish a compensable (10 percent) level of disability. See, e.g., 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003 (arthritis); Burton v. Shinseki, 25 Vet. App. 1 (2011). A compensable level may also be established based on neurologic-based pain. See, e.g., 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Code 8520 (sciatic nerve).

Lay evidence may be competent and sufficient to establish all elements of service connection. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Laypersons, including Board adjudicators, may be competent to make determinations as to some medical principles, depending on the facts of the case. Id.; Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring). 

The Board is entitled to utilize common sense in drawing reasonable inferences from the facts of record; indeed, "[d]rawing an inference based on the evidence is at the heart of any adjudication." Kahana, 24 Vet. App. at 435 (internal quotation marks omitted); cf. United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (stating that jurors, as fact finders, may use common sense to evaluate facts). 

Reasonable doubt will be resolved in the Veteran's favor; this means a substantial doubt that is within the range of probability, not an actual conflict or contradiction. 38 C.F.R. § 3.102. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990). In other words, a claim will not be granted simply because there is conflicting evidence; rather, the benefit of the doubt applies where there is no compelling reason to favor the negative over the positive evidence and it is "too close to call." Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Veteran's service treatment records for the period from 1979 to 1992 are not available, except for his July 1979 enlistment examination. The evidence of record does, however, include service personnel records ranging from 1979 through 2005, as well as service evaluations, military and private treatment records from 1996 through the end of his Reserve service in 2005, and subsequent private records. 

Where service records are unavailable through no fault of the Veteran, there is "a heightened duty of the Board to consider applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision"; there is no "heightened 'benefit of the doubt'" though. Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005). This includes advising the claimant as to types of alternative forms of evidence to support the claim and assisting in obtaining any such alternative evidence. Washington v. Nicholson, 19 Vet.App. 362, 370 (2005). 

VA contacted the Records Management Center and the National Personnel Records Center in 2007, as well as the U.S. Army Human Resources Command (AHRC) in 2014, as directed in the prior remand. VA received negative responses as to the Veteran's service treatment records for 1979 to 1992 in 2007, 2008, and 2014, respectively. In June 2014, the AHRC informed VA that they had service personnel records, but that service treatment records would be at the NPRC. A request had already been made to the NPRC for the Veteran's full service treatment records, including from 1979 to 1992, and there is no indication that another request to that facility could assist in locating his records. VA notified the Veteran in August 2007, January 2008, April 2008, and June 2014 of the efforts made to locate his service treatment records and the determination that any further attempts would be futile, as well as ways to corroborate his assertions with alternative forms of evidence. 

The Veteran also reported "hospital" treatment at several service locations in October 2007 and January 2008 release forms, without specifying a date range or address. VA notified him in January 2008 that additional information was necessary to request any such records, or that he could provide copies of those records himself. The Veteran did not provide any further information in this regard. VA's duty to assist is not a one-way street, and the Veteran must cooperate in efforts to obtain relevant information. Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005). 

In addition, the Veteran had a work injury in May 2000. The claims file includes records of treatment relating to this injury from June 2000 forward, which include notations as to workers' compensation, but there are no records as to any workers' compensation proceedings. The Veteran has not identified or authorized VA to obtain any such records, despite being notified multiple times of his obligation to identify and authorize VA to obtain records on his behalf, or to provide the records himself. To the extent that any workers' compensation records exist and could benefit his claim, VA cannot obtain them without the Veteran's cooperation. Id. 

Under the circumstances of this case as summarized above, VA satisfied its heightened duty to assist in obtaining records to help substantiate the claim. 

Timing of Symptoms and Diagnosis 

The medical evidence consistently reflects that the Veteran was diagnosed with a mild subligamentous herniation (herniated disc) at the L5-S1 level through a July 2000 MRI, which was taken after he had a civilian work injury in May 2000 and experienced pain in the low back and down the left lower extremity. See, e.g., November 2000 private physical therapy clinic record. Subsequent records, including a February 2001 MRI and August 2001 surgery report, reflect diagnoses of a herniated disc and dehydration or signs of disc degeneration at L5-S1. The Veteran underwent spinal fusion at L5-S1 in August 2001, and another back surgery including fusion at L4-L5 in February 2009. See also November 2008 private treatment record from Dr. S, October 2010 and April 2011 VA examination reports.

The Veteran has not asserted that he was diagnosed with arthritis or any condition other than muscle strain prior to 2000. In fact, he has asserted at times that he was not diagnosed with a herniated disc or degenerative disc disease until after an October 2000 injury on ACDUTRA. See, e.g., May 2011 substantive appeal. 

The Veteran has, however, asserted for his appeal that he had back pain on a persistent and recurrent basis from some between 1979 and 1981 through the 1990s, including prior to his May 2000 work injury. These reports could potentially support an earlier date of onset of arthritis or organic disease of the nervous system. 

Although there is no available documentation of any treatment or symptoms of a back condition prior to June 2000, the Veteran is competent to report his recollections as to the nature and timing of his back injuries and symptoms, as well as what his providers told him about his condition. Jandreau, 492 F.3d at 1376-77. 

Lay statements may not be rejected "merely because they were not corroborated by contemporaneous medical records," but the absence of such evidence may be considered together with other evidence in determining credibility. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). An absence of contemporary medical evidence may weigh against lay statements if a foundation is established for drawing inferences against the claimant from the absence of documentation. Horn v. Shinseki, 25 Vet. App. 231, 239 (2012); see also AZ v. Shinseki, 731 F.3d 1303, 1316-17 (Fed. Cir. 2013) (stating that in determining whether an alleged fact occurred, VA may properly rely on the absence of an entry in a record, if the record is complete and one would expect to find an entry if the alleged fact occurred). 

In this case, the Veteran's statements for his claim since July 2007 are inconsistent with his contemporaneous military and private medical records, and there are more than minor discrepancies between his reports for his appeal and those prior records. See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that factors such as facial plausibility, possible bias, self-interest, conflicting statements, and consistency with other evidence may be considered when assessing the credibility of evidence). 

As explained below, the available records contain information that directly contradicts the Veteran's reports of having persistent and recurrent or chronic symptoms prior to his May 2000 work injury. The lay reports and clinical information documented in his available military and private records from 1996 forward are highly probative because they were recorded contemporaneous in time to when he asserts that he had symptoms, and they were made for treatment and clinical evaluation when he had an incentive to tell the truth to receive proper care. See Fed.R.Evid. 803(4) (generally finding statements for the purposes of medical diagnosis or treatment to be reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (stating that the Board may cite to the Federal Rules of Evidence to assist in the articulation of its reasons). Moreover, notwithstanding an intent to speak the truth, the Veteran's memory may be faulty as to the date of his symptoms and diagnosis due to the passage of time. See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009). 

Considering all of the evidence, including but not limited to the information summarized below, the Board finds the Veteran to be not credible as to having had more than temporary back symptoms prior to his civilian work injury in May 2000. 

For his appeal, the Veteran has reported that he first experienced back pain while stationed in Korea at some point from 1979 to 1981, when he was ordered to move a refrigerator on his own. He states that he was diagnosed with muscle strain, given Motrin (ibuprofen), and assigned rest or light duty at that time. The Veteran further states that he had repeated muscle strains and off-and-on back symptoms throughout this active duty period that ended in September 1992 and subsequently, including prior to a May 2000 work injury. He reports that he self-treated his symptoms with over-the-counter medications and heating pads, but he also sought treatment and was assigned temporary physical profiles at times. See July 2007 claim, April 2011 VA examination, May 2011 substantive appeal, September 2011 private records from Dr. H, November 2011 hearing transcript, October 2014 letter.

The Veteran has also asserted that his back disability was incurred or aggravated by injury in the line of duty during Reserve training, or ACDUTRA, in October 2000. He states that he was doing sit-ups for physical training (PT) despite having told his superior officer that he would be unable to do them, and he felt a "pop" in his back, had significant pain, and was unable to get up on his own. The Veteran reports that he was treated at the base dispensary and the Army Hospital, where he was told he had a herniated disc and needed surgery. The Veteran has stated that he waited until August 2001 to have his first back surgery, instead of having surgery immediately after October 2000, because he wanted to return to his home location in Utah. He had physical therapy on a regular basis in the interim, and he reports that he had surgery in August 2001 because he was having great difficulty walking and getting out of bed. See October 2007 statement for claim and above noted documents.

In contrast to the above statements, the Veteran's available service records reflect that he denied having recurrent back pain or neuritis in January 1996, January 1997, and September 1999 service evaluations for the Reserves. He was also found to have no clinical abnormalities of the spine at those times, although he was noted to have a "circ" body mark, defective vision, and normal arches. Similarly, in a medical prescreening form for the Reserves, the Veteran reported having no "back trouble" now or in the past, although he did report "yes" to taking medications by doctor's orders, without specifying the reason for the medication, as well as having glasses for defective vision. These reports are highly probative because they were contemporaneous in time to the Veteran's assertions for his appeal as to having recurrent back symptoms and repeated muscle strains or other back injuries since 1979 and prior to May 2000; they weigh against more recent reports for his appeal. 

Additionally, numerous treatment records reflect reports of an onset of chronic pain in the back and one or both lower extremities beginning in about May 2000. In June 2000, the Veteran sought private treatment and reported back pain for three months, a history of a herniated disc, and increased pain currently. He was diagnosed with radiculitis to the left lower extremity in a S1 pattern. An MRI was conducted in July 2000 and showed mild subligamentous herniation at the L5-S1 level of questionable significance, without definite compression of the nerve roots or significant effacement upon the sac, and no other significant area of neurologic compromise. 

Shortly thereafter, in August 2000, the Veteran reported a history of low back pain with radiculopathy starting on May 19, 2000, stating that he injured his back when he was lifting a heavy object at work. He reported undergoing conservative treatment since that time, including physical therapy, and having mild improvement in his symptoms, but that his symptoms had recently been worsening again. At that time, the Veteran reported pain radiating down the lateral aspect of the left leg with associated numbness on occasion, which was increased by cold and any activity including lying down, although rest and heat seemed to make it better. He indicated that his pain was constant but tended to wax and wane. He was given a steroid injection and discharged to resume limited activities. The provider noted that the Veteran's work duties required him to stand for prolonged periods of time, and he was advised to try to incorporate some rest periods of sitting and to continue his back exercises. The Veteran also reported doing jogging and exercises for his Reserves service, and the provider discussed using a stationary or recumbent bicycle to put less stress on him and maintain a level of condition until his back improved.

Follow-up private treatment records in September 2000 again noted a "history of lower back pain and lower extremity radiculopathy which began in May of 2000." The Veteran reported moderate improvement in his low back pain since receiving an injection in August 2000, and that he was having more pain in the left lower extremity at the end of his work days, although the Veteran attributed that to being more active since his injection. The provider noted that he was also no longer taking Tylenol with codeine, which may account for some of the increased discomfort. 

The Veteran had a period of ACDUTRA in October 2000. On October 20, 2000, a screening note of acute medical care recorded complaints of low back pain and leg pain for six months, that the Veteran was currently taking medications and requested a profile to assist in his recovery. He reported being treated for "?L5-S1" left herniated nucleus pulposus (HNP) including three epidural steroid injections. The provider recorded radiation to the left leg and bottom of the foot, and the assessment was "?discogenic symptoms." The Veteran was to plan PT at his own pace/distance/number for 30 days. On October 27, 2000, the Veteran was issued an extended profile for his back, which appears to reflect "?HNP - +/- improve." 

Records from Moncrief Army Hospital and Fort Jackson include physical therapy clinic records. On November 6, 2000, the Veteran reported left and central low back pain and that he had hurt his back while lifting on May 19th. The provider noted that an MRI showed L5-S1 mild central HNP consistent with subligamentous herniation, and the assessment was chronic radicular low back and left hip pain. Several subsequent physical therapy sessions noted that the Veteran was doing better or the same. Then, on November 21, 2000, a physical therapy clinic record noted that the Veteran reported a worsening, "pain has returned due to PT and KP." 

On November 28, 2000, a physical therapy clinic record noted that the Veteran was "status post lifting injury" with low back pain and radicular symptoms down the left lower extremity to the foot. The Veteran reported a flare-up from two days earlier. Another clinic note on this date requested a line of duty (LOD) determination of "yes" for lumbar spine injury "incurred while lifting object during training" with a "date of accident 5/19/00." The assessment was L5 radiculopathy, with an expected recovery time of 1-1.5 years, and a need for follow-up rehabilitation care. 

Service records include a Statement of Medical Examination and Duty Status signed November 28, 2000, for an identified accident date of October 20, 2000, at Fort Jackson. This record noted that the Veteran had received outpatient treatment at Moncrief Army Hospital for an "injury" of low back pain that was incurred in line of duty while on ACDUTRA. The record explained that, during morning PT, the Veteran felt his lower back pull when performing certain exercises, and at the end of PT he began to have low back pain while attending AIT. The document noted "based on the physician's recommendation, this is an aggravation to a pre-existing injury," and that a condition existed as reflected on a July 25, 2000 MRI.

Notably, the date of injury identified in the November 28, 2000 clinic record that recommended a line of duty determination was the civilian work injury, not military training. That record also noted that the Veteran had a "lifting injury," which is consistent with his repeated reports as to his May 2000 work injury, not training. The November 28, 2000 line of duty determination then recorded the actual date of injury or symptoms on ACDUTRA in October 2000 and noted the prior condition.

Thereafter, the Veteran continued to receive physical therapy in December 2000. On January 2, 2001, a private treatment record noted that the Veteran was on Tylenol with codeine, that he had been diagnosed with a herniated disc in the back and he reported his pain was "getting very bad." The Veteran reported that his "initial problem started after lifting heavy items working" at a retail warehouse, that he was treated and his symptoms resolved for about 3-4 weeks at that time. He then went on training and had to do leg lifts and sit-ups, and he reported that his symptoms "worsened a lot" and he was now having recurrent pain and mild weakness down the left leg. The assessment was lumbar strain and radiculopathy, and an electromyography (EMG) was ordered. On January 25, 2001, the EMG was normal, without evidence of active lumbosacral radiculopathy or plexopathy.

Follow-up records from this private facility in January and February 2001 noted reports of chronic low back pain which had been attributed to disc herniation at the L5-S1 level. The Veteran reported that his pain had moderately improved from his initial lumbar epidural steroid injection at the pain management center in August 2000, but that he was still having low back pain primarily in the left region and intermittent pain down the left side from his buttocks to the foot. The Veteran reported that this pain had decreased in intensity and frequency since his injection but had not completely resolved; he was given another steroid injection. On February 16, 2001, an MRI showed dehydration and herniation of the L5-S1 disc, noted as most likely causing some irritation to the descending S1 nerve root.

The Veteran entered in his second period of active duty on February 25, 2001. As noted above, he had honorable service for VA purposes through July 23, 2003.

While on active duty, on April 23, 2001, the Veteran again reported low back pain and identified the "initial cause" as an injury in May 2000 of lifting a box. The provider noted that he had been treated by off-base providers over the past year for low back pain secondary to a herniated disc probably S1-L5, and the Veteran reported radiation of low back pain into the left buttock. After clinical examination, the assessment was herniated disc with low back pain and neurological changes. The Veteran was given an orthopedic referral and a temporary profile for 6 weeks. Similarly, on April 26, 2001, the Veteran reported low back pain every day and decreased S1-L5 sensory findings, and that he had seen an off-base orthopedic provider before active duty and was told he should have surgery for his back.

In May 2001, the Veteran began seeing Dr. M with the Intermountain Spine Institute. In a patient questionnaire, he reported pain in the low back, buttocks, and left leg, and identified a date of injury "around 5/19/00 work-related." The Veteran summarized that he had prior X-rays, MRIs, and treatment with hot pack, traction, exercises, epidural blocks, and nerve root block, noting that some helped and some didn't help. In response to whether he had "prior back problems before this episode," the Veteran responded "long time ago 1979 somewhere around there, off and on through the years but not like now." He indicated that his pain was very bad and had prevented him from being active in his life. In an initial patient evaluation record, Dr. M noted that the Veteran had low back pain, left-sided leg pain, and decrease sensation, and that he reported "about a year of these symptoms." He described his current labor requirements in Army employment as light to moderate.

In August 2001, the Veteran underwent lumbar fusion surgery at L5-S1. Thereafter, in October 2001, he was issued a temporary physical profile until April 30, 2002, for restrictions related to this surgery. A March 2002 profile was noted to be temporary and unchanged; and treatment records noted that the Veteran was doing well and cleared for regular duty but no sit-ups. An August 2002 profile again noted that the Veteran was recovering well from surgery; he was cleared for physical agility testing but no sit-ups until May 2003. In January 2003, an Army Health Clinic memo noted that the Veteran had been under a temporary "no sit-ups" profile since August 2002, and he was to be evaluated by an orthopedist for a permanent profile. His period of honorable service for VA purposes ended in July 23, 2003.

The Veteran continued to receive treatment for his back condition and, as noted above, he underwent another back surgery in February 2009. In November 2008, private provider Dr. S recorded that the Veteran had significant pain in the lower back and flank that had "been going on for about 10 years now." In December 2008, an MRI showed an extradural mass at L5-S1, L4-5 broad based disc bulge with marked ligamentous hypertrophy. An operative report of February 2009 noted removal of hardware at L5-S1, exploration and revision of the fusion at L5-S1, that there was residual stenosis at L5-S1 on the left side, and a fusion at the L4-5 level.

Considering all of the lay and medical evidence of record, the Veteran's reports as to having some back symptoms prior to separation from his first period of active duty in September 1992, and prior to his May 2000 work injury, are entitled to some weight. His service personnel records include a June 1980 Certificate of Achievement for actions related to being responsible for a supply warehouse while serving in Korea from June 1979 through June 1980. This record would be consistent with the Veteran's report of having to move heavy objects in Korea, and he may have had back symptoms at that time as he has reported for his claim. 

Nevertheless, even without the missing service treatment records through 1992, the Veteran's affirmative statements as documented in his available medical records since 1996, as well as the absence of notations in such records where he would have been expected to report symptoms, are highly probative as to the nature and timing of his back symptoms and injuries. Although the absence of treatment does not prove the absence of symptoms, the Board infers that any symptoms were no more than temporary or intermittent before the Veteran reported chronic symptoms beginning after a work injury in May 2000. It would be expected that, if the Veteran had been having long-term or ongoing back pain or other symptoms prior to May 2000, and particularly since injury in 1979 or at any point prior to his 1992 active duty discharge, the Veteran would have report such a longstanding timing of his symptoms when he sought treatment in 2000 and subsequently. Instead, the Veteran repeatedly identified the date of onset of his chronic symptoms as related to his May 2000 work injury. Indeed, in the May 2001 patient questionnaire summarized above, the Veteran reported having a prior back problem around 1979, but he did not indicate that he continued to have symptoms after that time; instead, he described only "off and on" or intermittent back symptoms prior to May 2000. Such evidence weighs against an onset of chronic pain or other symptoms during service. 

The Veteran's wife also submitted a letter in July 2014, in which she stated that the Veteran had told her that he had back problems before they were married. She then essentially reiterated the Veteran's assertions as to injury and symptoms while in Korea, that a doctor had told him he had muscle spasms over the years that just kept getting worse, that the Veteran hurt his back while on Reserves training in 2000, and that he had surgeries and treatment after that time. The Veteran indicated in his July 2007 claim that they married in April 1981. Although she is competent to relay what the Veteran told her, there is no indication that the Veteran's wife observed any injury or symptoms prior to their marriage. Furthermore, although she may have observed the Veteran's expressions of pain or other symptoms or muscle spasms over the years since 1981, her statement to this effect is contrary to the Veteran's reports as contained in his military and private medical records, as discussed above. Moreover, the statement from the Veteran's wife was made in 2014, many years after the alleged dates of occurrence and after his claim had been denied several times, such that her recollection may have been affected by the passage of time or other factors. As such, this statement has low probative value.

In light of the above, the most probative evidence establishes that the Veteran did not have persistent and recurrent back pain, or anything more than temporary or intermittent symptoms, after injury during active duty service. Rather, the weight of the evidence shows that his chronic symptoms developed many years after active duty and after a May 2000 work injury; his symptoms during and after his October 2000 ACDUTRA will be discussed further below. The Board is not rejecting the Veteran's reports of continuous symptoms due solely to a lack of corroborating records; instead, this determination is based on comparison of the Veteran's reports for his claim with his reports at other times as to the existence and timing of his symptoms, as well as a lack of reports in certain records where they would be expected. See Kahana, 24 Vet. App. at 435; Buchanan, 451 F.3d at 1336-37; Horn, 25 Vet. App. at 239; Caluza, 7 Vet. App. at 511; Fed.R.Evid. 803(4).

Presumptions and Nexus 

In light of the above, the evidence does not establish a back disability that manifested to a compensable degree within one year after the first active duty period, i.e., by September 1993, or continuous symptomatology since that time. The Veteran also has not asserted that he was diagnosed with arthritis or other chronic disease during that period, so as to trigger the presumption of service connection. See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a); Walker, 708 F.3d at 1338-40. 

The evidence also does not demonstrate a direct nexus to service. See 38 C.F.R. § 3.303(a), (d). The favorable evidence in this regard primarily consists of the Veteran's own reports as to the timing of his symptoms since service and his own beliefs as to associations to injury during active duty and/or ACDUTRA service. 

Although the Veteran believes that his back disability was incurred or aggravated in service, there is no indication that he has any medical training or expertise. Due to the complex nature of the involved musculoskeletal and neurological systems, along with the Veteran's history of a post-service work injury and other medical conditions, the diagnosis and causal or aggravating factors for his disability are outside the realm of knowledge of a lay person and require medical expertise to interpret the available evidence. This is particularly true in light of the Board's credibility findings herein as to the timing of his symptoms. As such, the Veteran is not competent to provide an opinion as to the nature of his underlying back disability, as opposed to when he noticed temporary observable symptoms or flare-ups. See Jandreau, 492 F.3d at 1376-77. He is also not competent to provide an opinion as to the reason for the disability or any increase in severity, to include whether any permanent increase in severity was beyond the natural progression of his back condition or was due to any in-service incident. Id. Thus, these opinions from the Veteran have no probative value and do not establish service connection.

Furthermore, as discussed below, there are highly probative private and VA medical opinions, which are negative when considering the Board's credibility findings. These opinions outweigh the Veteran's assertions as to a nexus to active service.

Every veteran is presumed to be in sound condition upon entrance into active duty, except for defect or disease that is noted on the entrance examination. This presumption is rebuttable by clear and unmistakable evidence that the condition preexisted service and was not aggravated in service. See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304(b), 3.306. For veterans who have achieved "veteran" status through a prior period of service and claim a disability was incurred or aggravated during a later period of ACDUTRA, the presumption of soundness applies only when the veteran received an entrance examination for that period and the claimed disability was not noted. Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).

Generally, a presumption of aggravation applies if there is an increase in a preexisting disability during active service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (noting that the presumption of aggravation is not automatic). This presumption of aggravation does not apply, however, to a claim based on a period of ACDUTRA; rather, direct evidence is required "both that a worsening of the condition occurred during the period of [ACDUTRA] and that the worsening was caused by the period of [ACDUTRA]." Smith, 24 Vet. App. at 48 (emphasis in original); see also Donellan v. Shinseki, 24 Vet. App. 167, 172-74 (2010). 

The U.S. Court of Appeals of Veterans Claims (Court) recently explained an exception to this rule in Hill v. McDonald, 28 Vet. App. 243 (2016), holding that:

(1) where VA determines that a claimant has established veteran status for a period of ACDUTRA by establishing service connection for one disability, the claimant may take advantage of the presumption of aggravation for other preexisting disabilities claimed to have been aggravated during the same period of ACDUTRA; and (2) an entrance examination given prior to the period of ACDUTRA is not necessary for the application of the presumption of aggravation where the baseline severity of the preexisting condition can be determined through other contemporaneous evidence. 

Id. at 246. The Court noted that, "as a practical matter, ACDUTRA [v]eterans are not provided with routine examinations" and, therefore, "there will likely be an absence of evidence as to a condition that preexisted a period of ACDUTRA and whether that condition was aggravated during that distinct period of ACDUTRA." Id. at 253 (internal quotations omitted). The Court noted its prior holdings in Smith and Donnellan, supra, that the presumption of aggravation is not applicable to a claim based on ACDUTRA. Id. at 250. The Court distinguished the facts in Hill, stating that the veterans in the prior cases had sought benefits for a single disability based on the specified period of ACDUTRA, whereas the appellant in Hill was claiming multiple disabilities as incurred during one period of ACDUTRA, and service connection had already been granted for one disability for that period. Id.

Moreover, as noted by the Court in Hill, the presumption of aggravation does not automatically apply in any case. Instead, the Veteran has the burden of showing a "permanent worsening of a preexisting condition during the relevant period of service" to trigger the presumption. Id. at 252-53 (citing Wagner, 370 F.3d at 1096). If the presumption of aggravation is triggered, then the burden reverts back to VA to show by clear and unmistakable evidence that the preexisting condition was not aggravated by the period of service, in that the increase was due to the natural progress of the condition. See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner, 370 F.3d at 1096; see also Horn v. Shinseki, 25 Vet. App. 231, 235 n.6 (2012) (noting that, under Wagner, "[a]n important distinction between section 1111's aggravation prong of the presumption of soundness and section 1153's presumption of aggravation is the burden of proof" allocated to the Veteran or VA, respectively).

Clear and unmistakable evidence is required to rebut the presumption of aggravation where the preexisting disability increased in severity during service; however, aggravation will not be conceded where there was no increase in severity during service. 38 C.F.R. § 3.306(b). Temporary flare-ups or recurrence of manifestations of a preexisting condition are not sufficient to establish an increase or aggravation for non-combat veterans; rather, the underlying condition must have permanently worsened. Davis v. Principi, 276 F.3d 1341, 1345-47 (Fed. Cir. 2002).

In this case, veteran status was established through the Veteran's period of active duty from February 1979 to September 1992. An entrance examination in 1979 did not reflect any defects or diseases, and he has denied any back problems prior to that time. As noted above, the Veteran also denied any back symptoms and was found to have no clinical abnormalities at service evaluations in 1996, 1997, and 1999. There was no entrance examination for the ACDUTRA period at issue, which involves a line of duty determination as to an incident on October 20, 2000, noting an injury as aggravation of a preexisting back disability shown on a July 2000 MRI. VA has not awarded service connection for any other disability based on this period of ACDUTRA, nor has the Veteran asserted that any other condition was incurred or aggravated therein. Accordingly, the exception in Hill does not apply, and he is not presumed sound, nor is the presumption of aggravation for consideration. 

Moreover, the evidence does not show a permanent increase in the Veteran's underlying back disability during active service, as opposed to a temporary flare-up or recurring manifestation, as required to trigger the presumption of aggravation. Id.

Concerning his symptoms around the time of his ACDUTRA training period, as noted above, the Veteran has asserted that he was told that he needed surgery immediately after having increased back pain from excessive sit-ups on October 20, 2000, and that he delayed the surgery until August 2001 to return to his home location. See, e.g., May 2011 substantive appeal, November 2011 hearing transcript.

The Veteran's medical records reflect, however, that he reported improvement from treatment through physical therapy and steroid injections both before and after his episode of acute care on October 20, 2000, while on ACDUTRA. See, e.g., private treatment records from June 2000 through September 2000, military physical therapy records in November 2000, private treatment records in February 2001. The Veteran also continued to report the date of onset of his back and lower extremity pain as in May 2000 from his work injury from lifting heavy items, including in a November 2000 physical therapy session, only a few weeks after his increased pain from sit-ups while on ACDUTRA. For private treatment in May 2001, the Veteran again reported having had low back pain, left-sided leg pain, and decreased sensation for about a year, or since approximately May 2000. These medical records are highly probative as to the nature and severity of his symptoms around the time of his ACDUTRA incident because they were contemporaneous to the actual events, and the Veteran made his reports in order to receive proper medical care. 

As discussed above, the Board finds the Veteran to be not competent as to his opinions regarding the nature and severity of his underlying back disability, to include whether it increased or was permanently worsened during service, as opposed to a temporary flare-up. Indeed, during the 2011 Board hearing, the undersigned asked what happened during the Veteran's period of training in October 2000, noting that it might have been a flare-up, and the Veteran responded, "I always had problems with my back and when I lift stuff it flares up sometimes." 

In April 2011, the Veteran underwent a VA examination concerning his back. Although an examination was also conducted in February 2010, the question posed had a typographical error as to the Veteran's ACDUTRA date, resulting in an opinion concerning injury in 2009, not 2000; thus, that opinion is not probative. 

The 2011 VA examiner reviewed the lay and medical evidence and included a summary that is consistent with the Board's independent review of the evidence as summarized above. The examiner stated that the Veteran "seems quite sincere in his presentation today and appears to be credible regarding review of his history," and that "the [V]eteran obviously recalls in his own memory that his injuries began either in 1979, or October 20, 2000, during his training period at Fort Jackson, but his medical records document different." An examiner should consider both the lay and medical evidence and not rely solely on a lack of corroborating medical evidence. See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); Buchanan, 451 F.3d at 1336-37. Medical reports "must be read as a whole" in determinations of adequacy. Acevedo v. Shinseki, 25 Vet.App. 286, 294 (2012). Furthermore, it is the role of the Board, not the medical examiner, to make credibility determinations; the examiner's role is to make medical determinations. See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009). To the extent that the 2011 VA examiner applied non-medical factors to make credibility determinations, such determinations are consistent with the Board's independent credibility findings, as explained above. 

Again, the Board finds the Veteran to be not credible as to having had more than temporary or intermittent back symptoms during his active duty service or prior to his May 2000 work injury. Furthermore, with regard to aggravation on ACDUTRA, the 2011 examiner's report reflects a comparison of information related to the Veteran's underlying condition over the relevant time periods, and his rationale for his medical opinion is based, in part, on a finding that the Veteran's symptoms began in May 2000 and were essentially the same shortly before and after his episode of pain on ACDUTRA. Thus, the examiner's rationale reflects application of sound reasoning based on medical expertise to an accurate factual background, in light of the Board's independent credibility findings. As the opinion is also fully articulated and based on sound reasoning, it is adequate and has high probative value. See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008). Moreover, there has been no argument that the 2011 VA examiner's opinions are inadequate or prejudicial in any way. See Scott, 789 F.3d at 1381; Dickens, 814 F.3d at 1361. 

More specifically, the 2011 VA examiner stated that the medical records reflect that the Veteran already had the same back symptoms prior to his episode during training on October 20, 2000, and that at worst, the Veteran had a simple exacerbation of his underlying symptoms at that time. The examiner determined that the rest of the Veteran's treatment reflected a natural progression of his worsening pain presentation. He summarized that medical records reflected preexisting back pain and left-sided radicular-type symptoms, which the Veteran reported as existing for several months prior to his June 2000 treatment, and that records from the pain management center noted symptoms from heavy lifting and sudden pain dating to May 19, 2000, for which he was receiving chronic epidural injections. The examiner noted that the pain management center records did not mention the October 2000 injury, nor did they mention any abrupt increase or aggravation at that time. The examiner further noted that there was no change in the Veteran's symptoms despite serial visits to the pain management center both before and after his line of duty incident on October 20, 2000, and that a subligamentous herniation at the L5-S1 region was well documented prior to October 20, 2000. 

The VA examiner explained that a natural progression in that area would be a possible full rupture with or without the October 2000 incident, and again noted that the pain management center records did not mention the October 2000 incident as affecting the Veteran's condition. The examiner also stated that there was no obvious difference of assessment at a May 2001 private consult from what the Veteran had complained of prior to October 20, 2000. The examiner noted that an MRI taken after that incident showed a possible mass effect, but stated that this could be a natural progression of the subligamentous herniation of L5-S1. The examiner also noted that a January 2001 EMG after the ACDUTRA incident did not demonstrate any obvious radiculopathy, and stated that it is significant to note that even after the August 2001 lumbar fusion there were really no changes in the Veteran's radicular symptoms as shown through records in 2004, 2005, etc. Thus, the VA examiner opined that the preexisting lumbar spine condition was not permanently aggravated by the exacerbation of his back pain on October 20, 2000. 

There is no argument or indication that the Veteran had a permanent aggravation of his back condition due to injury or disease during his subsequent honorable active duty period from February 2001 through July 2003. Instead, the 2011 VA examiner reviewed the Veteran's lay reports and medical records in 2000, 2001, and subsequently, including after his active duty in 2004 and 2005, and opined that the Veteran had a natural progression of his preexisting disease during that period. 

Other than the VA opinions summarized above, there as some private medical opinions as to the cause of the Veteran's back disability. In a February 2011 letter, Dr. S (who performed the Veteran's February 2009 fusion surgery) stated that the Veteran's low back condition "was agitated or worsened from injuries in the time of his military service." Dr. S stated that the Veteran might require more surgeries in the future because he had already undergone two lumbar fusion surgeries and these often lead to adjacent level disease and require procedures at adjacent levels. There is no indication that Dr. S reviewed the Veteran's prior medical records, including during and after service, which directly contradict the Veteran's lay summaries as to the timing of his symptoms and whether they were permanently worsened in service. Moreover, Dr. S's opinion is vague and does not specify which period of military service he was referring to, or how any worsening was permanent. Additionally, the 2011 VA examiner considered this opinion from Dr. S in formulating is own opinion, based on a review of all available evidence. Thus, this medical opinion has low probative value and is outweighed by the VA opinion.

In addition, there are two private records in September 2011 with opinions from Dr. H, a treatment record and a "Medical Summary Report." A treatment record from September 7, 2011, noted the Veteran's reports of injury in service in 1979 with back problems ever since then, which led to two surgeries and current chronic pain. The Veteran had brought in a stack of records for review, and Dr. H gave an initial opinion that his chronic low back pain with bilateral posterior leg pain status post fusion all stemmed from a low back injury in service in 1979 with back pain ever since that time. Dr. H further noted the Veteran's report of being told he had muscle strains, but indicated that muscle strains are very rare. Dr. H stated that the Veteran reported being told after an injury in 2000 from doing sit-ups during physical training that he had a herniated disc and needed surgery, and he opined this incident led to the first lumbar fusion which had resulted in adjacent segment disease with a second required fusion. Dr. H stated that he strongly felt that these surgeries and current symptoms would not be present had the Veteran not been injured in service and, therefore, his current symptoms were the result of injuries in service. This record is based largely on the Veteran's reports as to the timing of his symptoms during active duty and ACDUTRA service, and being told that he had a herniated disc after the October 2000 ACDUTRA incident; notably, Dr. H did not mention the Veteran's May 2000 work injury in the factual background for this opinion. As the Board rejects as not credible the Veteran's statements of having back problems ever since 1979, as well as his report of having a herniated disc only after the October 2000 incident, Dr. H's opinion based on these facts has no probative value. 

Furthermore, Dr. H gave a revised opinion in his more detailed "Medical Summary Report" on September 13, 2011, after having reviewed the records provided by the Veteran. Dr. H noted that these records included considerable information from 2000 forward but no information or documentation as to prior injuries. In this report, Dr. H again noted the Veteran's report of originally injuring his back during service in 1979 and being told it was a muscle strain, as well as having multiple similar incidents of muscle strains over the years. Dr. H also noted the Veteran's May 2000 work accident from lifting something heavy, which caused low back pain and left leg pain and led to an MRI in July 2000 that showed a central protrusion at L5-S1. Dr. H noted the Veteran's October 2000 incident on ACDUTRA, stating that his symptoms became worse at that time and he ultimately had a fusion surgery in August 2001. Dr. H noted that a medical record in January 2001 showed that the Veteran reported originally injuring his back at work, which is consistent with the Board's review of the evidence, as well as the 2011 VA examiner's summary. 

Dr. H stated in his Medical Summary Report that the Veteran was adamant that his back problems started in service in 1979, and that the Veteran believed his injury in 2000 was related to prior injuries and was a progression of a problem that started in 1979. Similar to the opinion from Dr. S, Dr. H opined that the Veteran's second lumbar fusion at L4-L5 in 2009 was related to his first surgery at L5-S1 in 2001, stating that the Veteran had worsening pain and in 2008 was diagnosed with a re-herniation and advancement of his problem at L4-L5, and explaining that this is frequently seen after fusion at the adjacent segment. Dr. H then gave two alternative opinions, depending on the timing of the Veteran's symptoms. He first stated that, "if it is true that there was no injury prior to 2000," then his opinion would be that the Veteran's issues primarily stemmed from his work injury in May 2000. Dr. H noted that there was no documentation to prove that the Veteran actually had injury prior to 2000, and based on the available records he would agree this was the case. This opinion is consistent with the Board's independent credibility findings herein.

Alternatively, Dr. H stated that, if the Veteran had multiple muscle strains over the years since 1979 as he has reported, then he would consider the Veteran to have had a preexisting issue at the time of his May 2000 work injury, and that condition would have been more of a progression of an injury that started during service. Dr. H explained that, in his experience, muscle strains do not occur very often and, instead, they are really small micro-tears that, over time, can lead to a weakening of the wall of the disc itself and eventually predispose and lead to a bulging disc. This opinion has very low or no probative value because it is based on the Veteran's report of having had recurrent and persistent back pain and muscle strain injuries during his active duty service from 1979 through 1992, which the Board rejects as not credible herein, based on review of all available evidence as discussed above. This includes but is not limited to his specific denial of prior back pain or problems in 1996, 1997, and 1999, and it is unclear if Dr. H had those service records, as he referred primarily to reviewing the Veteran's information from 2000 forward.

In short, when considering the opinion that is consistent with the Board's credibility findings herein, Dr. H's September 2011 opinion is against the Veteran's claim.

Considering all of the above, the preponderance of the evidence is against a finding that the Veteran's back disability was incurred during service. As the weight of the evidence shows that he did not have recurrent or persistent back symptoms at his active duty service discharge in September 1992 or within one year thereafter, and there were not continuous symptoms or symptoms to a compensable degree within that period, presumptive service connection for chronic disease is not warranted. Furthermore, the Veteran had a post-service injury in May 2000, and the weight of the evidence does not establish a permanent increase in his back disability during active service, including the October 2000 ACDUTRA incident or subsequent active duty. Thus, he is not entitled to the presumption of aggravation, and the evidence does not otherwise establish that his preexisting back disability was aggravated by active service. Reasonable doubt has been resolved in the Veteran's favor where applicable, but the preponderance of the evidence is against service connection; the claim must be denied. 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309. 


ORDER

Service connection for a back disability is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


